*77OPINION
ONION, Presiding Judge.
These are appeals from convictions for robbery by assault with firearms. The punishment was assessed in each case at 25 years after a finding of guilt upon pleas of not guilty entered before the court following waiver of trial by jury.
In Cause No. 46,283, J. B. Smith testified he was robbed of $80.00 or $90.00 by four colored males on December 28, 1971 at his grocery store in Del Valle, Travis County, Texas. On cross examination, he testified “ . . . that man there looks like the one that held the gun on me.”
A Jax beer delivery man identified the appellant as the man he saw coming out of the store on the date in question and that, upon entering the store, he found Smith and his wife tied up inside the store.
Appellant’s extrajudicial confession was admitted into evidence.
The appellant offered no evidence.
In Cause No. 46,284, Elaine Brooks, Manager of the Austin State Hospital Credit Union, testified that on September 30, 1971, the appellant and two other men entered her office and robbed her at gunpoint of approximately $1,900.00 in currency and checks. Another employee corroborated the appellant’s identification.
An employee of the State Hospital testified that earlier she had seen the appellant walking back and forth in front of the credit union office on the date in question.
Appellant’s extrajudicial confession of this offense was admitted into evidence.
Appellant offered no evidence.
In each of these cases, appellant’s court appointed counsel on appeal has filed a brief in which he concludes the appeal is wholly without merit. Aware of his duties under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the procedure recommended by Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969), counsel has furnished a copy of the brief in each case to the appellant, and the record in each case reflects the entire appellate record was made available to the appellant. No pro se brief has been filed in either case.
After a careful examination of the record, we conclude the appeals are without merit.
The judgments are affirmed.